EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bradford Fritz on September 2, 2021.
The application has been amended as follows: 
As per Claim 1. (Currently Amended) A method of processing a drive-through order, the method comprising:
	receiving, by a transceiver, customer information detected from a database through vision recognition of an image of at least one of a license plate and a face of a customer in a vehicle entering toward a digital signage, wherein the image is photographed by a camera;
	providing, on a display of the digital signage, product information related to a past order history of the customer based on the customer information detected from the database;
processing, by a processor, a product order of the customer based on recognition of a voice of the customer or a touch input inputted to the digital signage; and
determining, by the processor, a type of takeout packaging based on whether a type of the vehicle has four wheels or two wheels using recognition of the image.

As per Claim 2. (Canceled) 

As per Claim 3. (Previously Presented) The method according to claim 1, further comprising determining whether the customer is a pre-order customer based on the customer information,
	wherein when the customer is determined to be a pre-order customer:
the providing of the product information based on the customer information comprises providing pre-order information using at least one of audio or video, and
		the processing of the product order of the customer comprises:
providing information for promptly guiding a vehicle to a pickup stand using at least one of audio or video, and
			providing information that an additional order is available.

As per Claim 4. (Previously Presented) The method according to claim 1, wherein the product information comprises a most recently ordered product component and a most frequently ordered product component in the past order history of the customer information.

As per Claim 5. (Previously Presented) The method according to claim 1, wherein 
the receiving of the customer information comprises receiving information about an age and gender of a passenger detected through face recognition, and
	the providing of the product information based on the customer information comprises providing recommended menu information differentiated according to age and gender.

As per Claim 6. (Previously Presented) The method according to claim 1, wherein the processing of the product order of the customer comprises determining a product component in the past order history or a component modified from the product component as a product order.

As per Claim 7. (Previously Presented) The method according to claim 1, wherein the processing of the product order of the customer comprises paying a product price according to biometrics-based authentication through a communication system of a vehicle or a mobile terminal.

As per Claim 8. (Previously Presented) The method according to claim 1, wherein the processing of the product order of the customer comprises:
	issuing payment numbers for divided payments, and
	performing the divided payments according to payment requests of a plurality of mobile terminals to which the payment numbers are inputted.

As per Claim 9. (Previously Presented) The method according to claim 8, wherein the processing of the product order of the customer further comprises accumulating mileage in an account corresponding to the mobile terminal undergoing a payment.

As per Claim 10. (Currently Amended) The method according to claim 1, wherein the determining the type of takeout packaging comprises determining the type of takeout packaging according to a temperature of a product, an atmospheric temperature, and weather. 

As per Claim 11. (Currently Amended) An apparatus configured to process a drive-through order, the apparatus comprising:
	a transceiver configured to receive customer information detected from a database through vision recognition of an image of at least one of a license plate and a face of a customer in a vehicle entering toward a digital signage, wherein the image is photographed by a camera;
	a digital signage with a display configured to provide product information related to a past order history of the customer on the display based on the customer information; and
	a processor configured to process a product order of the customer based on recognition of a voice of the customer or a touch input inputted to the digital signage, and determine a type of takeout packaging based on whether a type of the vehicle has four wheels or two wheels using recognition of the image.

As per Claim 12. (Canceled) 

As per Claim 13. (Previously Presented) The apparatus according to claim 11, wherein the processor is further configured to:
	determine whether the customer is a pre-order customer based on the customer information; and
	when the customer is determined to be a pre-order customer, perform a control operation to provide pre-order information, and control the digital signage to output information for promptly guiding a vehicle to a pickup stand and provide information that an additional order is available.

As per Claim 14. (Original) The apparatus according to claim 11, wherein the product information based on the customer information comprises a most recently ordered product component and a most frequently ordered product component in an order history of the customer information.

As per Claim 15. (Previously Presented) The apparatus according to claim 11, wherein
the transceiver is further configured to receive information about an age and gender of a passenger detected through face recognition, and
the processor is further configured to control the digital signage to provide recommended menu information differentiated according to the age and gender.

As per Claim 16. (Previously Presented) The apparatus according to claim 11, wherein the processor is further configured to determine a product component in the past order history or a component modified from the product component as the product order.

As per Claim 17. (Previously Presented) The apparatus according to claim 11, wherein the processor is further configured to pay a product price according to biometrics-based authentication through a communication system of a vehicle or a mobile terminal.

As per Claim 18. (Previously Presented) The apparatus according to claim 11, wherein the processor is further configured to:
	issue payment numbers for divided payments; and
	perform the divided payments according to requests of a plurality of mobile terminals to which the payment numbers are inputted.

As per Claim 19. (Previously Presented) The apparatus according to claim 18, wherein the processor is further configured to accumulate mileage in an account corresponding to the mobile terminal undergoing a payment.

As per Claim 20. (Currently Amended) The apparatus according to claim 11, wherein the processor is further configured to control the digital signage to display the type of takeout packaging according to a temperature of a product, an atmospheric temperature, and weather. 


Drawings
Drawings submitted on October 1, 2019 are sufficient.
Response to Amendment
Applicant’s amendments are sufficient to overcome 35 USC 101 rejection and prior art of
record.
Response to Arguments
Applicant’s arguments, see Remarks, filed June 14, 2021, with respect to claims 1 and 11 have
been fully considered and are persuasive. The 35 USC 101 and 35 USC 103 rejections of claims 1, 30-11
and 13-20 has been withdrawn.
Interview Summary
	Applicant initiated interview conducted on September 2, 2021, Bradford Fritz indicated that minor errors were within the previous Examiner’s Amendment that did not affect the scope of the invention.  A request for a corrected notice of Allowance was accepted.  Corrections were sent via e-mail and entered.
Reasons for Allowance
	Reasons for allowance remain the same as stated in the previous Notice of Allowance dated August 18, 2021.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106.  The examiner can normally be reached on M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASHFORD S HAYLES/Primary Examiner, Art Unit 3687